J-S82006-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 MICHAEL ALSTON                           :
                                          :
                    Appellant             :   No. 3031 EDA 2017

              Appeal from the PCRA Order September 8, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004487-2009,
                         CP-51-CR-0012177-2009


BEFORE:    LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

MEMORANDUM BY LAZARUS, J.:                        FILED JANUARY 24, 2019

      Michael Alston appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, dismissing his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.        Upon careful

review, we affirm on the basis of the opinion authored by the Honorable Susan

I. Schulman.

      On June 6, 2011, Alston entered a negotiated guilty plea to two counts

of robbery and one count each of carrying a firearm without a license and

possession of instruments of crime (“PIC”) in conjunction with two gunpoint

robberies of food delivery people. Pursuant to the plea agreement, the trial

court sentenced Alston to two concurrent terms of 4 to 10 years’ imprisonment

for the robbery convictions, followed by 5 years’ probation for the firearms




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82006-18



offense. The court imposed no further penalty on the PIC conviction. Alston

filed neither a post-sentence motion to withdraw his plea nor a direct appeal.

      On November 21, 2011, Alston filed a pro se PCRA petition alleging his

plea was entered involuntarily as a result of plea counsel’s ineffectiveness.

Counsel was appointed and filed an amended petition in which he asserted

that “counsel discounted important evidence and overstated the likelihood of

possible sentences.” Second Amended PCRA Petition (Memorandum of Law),

8/11/16, at [2]. Specifically, Alston claimed that counsel ignored evidence

demonstrating that a different firearm was employed than the one he was

charged with using; he was not identified in two line-ups; and the complaining

witness was using Xanax, which causes memory loss. See Second Amended

PCRA Petition, 8/11/16, at ¶ 10. Alston also asserted that counsel told him if

he did not accept the plea offered by the Commonwealth, “the judge would

give him 4 to 10 years to run separately for a total of 20 to 40 years for four

counts of possession of a firearm, even if he was found not guilty on the

robberies.” Id.

      On July 17, 2017, the PCRA court issued notice of intent to dismiss

pursuant to Pa.R.Crim.P. 907 and, on September 8, 2017, the court dismissed

Alston’s petition. Alston filed a timely notice of appeal to this Court, followed

by a court-ordered Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. Alston raises the following issue for our review: “Did the [PCRA] court

err in failing to hold an evidentiary hearing where [Alston raised] substantial

issues of material fact in his PCRA petition?” Brief of Appellant, at 8.

                                      -2-
J-S82006-18



      We begin by noting that this Court’s standard of review regarding an

order denying a petition under the PCRA is whether the determination of the

PCRA court is supported by the evidence of record and is free of legal error.

See Commonwealth v. Rizvi, 166 A.3d 344, 347 (Pa. Super. 2017).

      The PCRA court concluded that Alston’s claims were meritless. In doing

so, the court noted that Alston never asserted that he was unaware of the

purportedly favorable evidence when he entered his plea, and that he

unequivocally acknowledged his waiver of his right to present witnesses and

other evidence on his own behalf.      See N.T. Plea Hearing, 6/6/11, at 5;

Written Plea Colloquy, 6/6/11, at 2. Alston further acknowledged that he was

satisfied with his counsel’s representation and that he was not threatened or

promised anything in exchange for his plea. See N.T. Plea Hearing, 6/6/11,

at 7; Written Plea Colloquy, 6/6/11, at 1. Moreover, Alston was advised of

the maximum possible aggregate penalty for the crimes to which he was

pleading guilty. See N.T. Plea Hearing, 6/6/11, at 7.

      We have reviewed the certified record, the briefs of the parties, the

relevant law, and the well-reasoned opinion of Judge Schulman, and find that

the opinion of the PCRA court thoroughly, comprehensively and correctly

disposes of the issues Alston raises on appeal. Accordingly, we affirm based

on Judge Schulman’s opinion. Counsel is directed to attach a copy of the PCRA

court opinion in the event of further proceedings in this matter.

      Order affirmed.



                                     -3-
J-S82006-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/24/19




                          -4-